CADENA, Justice,
dissenting.
The record clearly demonstrates that the trial court admitted testimony after attention had been specifically called to its inadmissible nature.
I agree that where a party offers several documents as a unit and the objection is made to the offer as a whole, the judge is not guilty of error if he overrules the objection where parts of the offer are admissible. The purpose of this rule clearly is to relieve the judge of the burden of being forced to examine the various documents for the purpose of culling out the inadmissible portion of the offer. Guadalupe Valley Electric Cooperative, Inc. v. Towns, 397 S.W.2d 496, 498 (Tex.Civ.App.—Corpus Christi 1965, no writ).
However, in this case, the objection to the admission of one of the exhibits was followed by a lengthy exchange among the court and counsel for both parties, and during such discussion counsel for appellant specifically called the court’s attention to portions of the exhibit which were inadmissible. The court’s decision to admit the whole exhibit was, therefore, a ruling to admit portions of the exhibit after the inadmissible nature of such portions had been specifically called to the attention of the court. Stated differently, by admitting the exhibit as a whole, the court knowingly *363allowed the introduction of inadmissible testimony after those particular inadmissible portions of the exhibit had been called specifically to the attention of the court. As to those particular portions, the trial court was required to do no “culling.”
In this case, appellant discharged his duty of pointing out portions of the offered testimony which was subject to the objections which he had urged.
In Brown & Root v. Haddad, 142 Tex. 624, 180 S.W.2d 339, 342 (1944), it was said that objection to a document on the ground that it contained hearsay statements, without pointing out the statements claimed to be hearsay “and leveling an objection specifically thereto, does not invoke a ruling by the court on the question of the admissibility of the hearsay statements.” However, it is clear that in that case the objecting party did not point out the portion of the document which was subject to the exception. 180 S.W.2d at 342.
Appellate courts, understandably, are sometimes charitable to rulings of trial courts and exhibit this charity by insisting that the trial court’s attention be specifically called to that which is subsequently claimed as error in the appellate court. But there is no justification for the adoption of a rule to the effect that when a bundle of documents is offered as a unit and the objection to such unit is made on the ground, for example, that the unit contains inadmissible hearsay, and the specific portions of the unit subject to such exception are called to the attention of the trial court, the trial court may admit the entire unit, including the inadmissible portions which have been called to its attention, unless the objector, at the time of identifying the inadmissible portions prefaces the identification of each such portion by using the magic words, “I object to this portion.” Unless we are prepared to assume that the trial judge was so deficient in intelligence that he was unable to understand why specific portions of the unit were called to his attention, following an objection that the offeror was not entitled to introduce the entire unit, to hold that the judge may nevertheless still permit admission of the entire unit transcends charity and borders on overprotective indulgence.
At the time the trial court ruled, the situation was simply this: Defendant had proffered for admission into evidence several documents as a unit. Plaintiff had objected to the introduction of all of the documents as a unit on the ground that some portions of the unit were inadmissible and had called the court’s attention to specific portions which were subject to his objection. At this point, plaintiff’s objection to the introduction of all of the documents as a unit had been shown to be a valid objection. Stated differently, plaintiff had clearly called the court’s attention to the fact that not all of the proffered documents were admissible and had identified those documents which were inadmissible. There is no justification for holding that the trial court did not err in ruling that all of the documents were admissible.